DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement for allowance: The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention (particularly claims 1, 13 and 17). In particular the closest prior art of record fails to disclose or make obvious applicants claimed floor fixing assembly comprising a clamping device configured to be introduced into the receiving space of a frame fixing element in order to connect he frame fixing element to a retaining peg by form fit. And, wherein the clamping device discloses at least two clamping split pins which, in a state in which the floor fixing assembly is mounted on the vehicle floor, run substantially parallel to a longitudinal axis of the frame fixing element and substantially parallel to a plane defined by the vehicle floor, wherein each clamping split pin engages one retaining peg and the frame fixing element, and wherein the two clamping split pins are connected by a connecting piece that extends in a plane parallel to the plane defined by the vehicle floor and extends in a plane that is perpendicular to the plane defined by the vehicle floor; and wherein the connecting piece is dimensioned larger than the receiving space. 
Prior art of record Wodak (US-20070018047-A1) discloses a floor fixing assembly with a retaining peg, a frame fixing element and clamping device (36: spring storage device) configured to be introduced into the receiving space parallel to the vehicle floor, but Wodak is silent about the clamping split pins being connected by a connecting piece.
Prior art of record Rogers (US 2,409,316) and prior art of record Gilbert (US 5,762,296) both disclose a floor fixing assembly with a retaining peg, and a frame fixing element. Rogers discloses a clamping device comprised of steel balls seated in radial apertures, but is silent wherein the clamping device comprises pins. Gilbert discloses a clamping device (shear plunger assy, 40), but is silent wherein the clamping device discloses at least two clamping split pins with a connecting piece.
Prior art of record Hansen (US D698,629 S) discloses a device with two clamping split pins, wherein the two clamping split pins are connected by a connecting piece that extends in a plane parallel to the plane defined by the vehicle floor and extends in a plane that is perpendicular to the plane defined by the vehicle floor, but Hansen is silent wherein the connecting piece is dimensioned larger than the receiving space. 
Haan (US 5,662,446 A) teaches an Easy Lock Safety Cotter Pin wherein the connecting piece is larger than the receiving space. However, Haan is silent wherein the connecting piece extends in a plane parallel to the plane defined by the vehicle floor and extends in a plane that is perpendicular to the plane defined by the vehicle floor. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the above teachings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642